t c memo united_states tax_court les b martin and millie a martin petitioners v commissioner of internal revenue respondent docket no filed date les b martin and millie a martin pro sese t keith fogg and veena luthra for respondent memorandum findings_of_fact and opinion jacobs judge in a notice_of_deficiency dated date respondent determined the following deficiencies and penalties with respect to petitioners' federal income taxes accuracy-related_penalty year deficiency dollar_figure big_number sec_6662 dollar_figure big_number following concessions by the parties the issues for decision are whether petitioners properly deducted as job expenses and other miscellaneous deductions on schedule a itemized_deductions of their tax_return dollar_figure in moving_expenses dollar_figure for country club_dues and expenses dollar_figure in unreimbursed employee business_expenses dollar_figure in investment_expenses dollar_figure in job- search expenses and dollar_figure for tax-work audit expenses whether petitioners properly deducted dollar_figure as schedule c business_expenses for whether petitioners properly deducted miscellaneous expenses totaling dollar_figure on schedule a of their tax_return whether petitioners properly deducted dollar_figure as business_expenses on schedule c of their tax_return and whether petitioners are liable for the accuracy- related penalty under sec_6662 for and all section references are to the internal_revenue_code for the years under consideration all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners husband and wife resided in charlottesville virginia at the time they filed their petition they timely filed joint returns for and they submitted amended and tax returns form 1040x to respondent's counsel on date which was approximately days prior to trial in date mr martin accepted employment with woodhead industries inc woodhead as president of aero-motive co aero- motive a subsidiary of woodhead as such mr martin was responsible for overseeing a 250-person dollar_figure million manufacturing plant in kalamazoo michigan he was hired to do a turnaround and save the company prior to accepting employment with woodhead mr martin worked for allen bradley co in cleveland ohio mr martin was relieved of his duties as president of aero- motive on date he remained in woodhead's employ as a consultant until date as part of mr martin's severance package woodhead agreed to continue paying mr martin from date until date in the event he found no other employment during that period of time moving_expenses in date mr martin moved from cleveland to kalamazoo living in an apartment made available to him by woodhead the company apartment mrs martin joined her husband in kalamazoo following the sale of their house in cleveland in april or may of because mrs martin brought the family pets a dog and a cat with her to kalamazoo petitioners were required to move from the company apartment to another apartment the furniture and personal belongings of the martins were shipped from cleveland to kalamazoo at the time mrs martin joined her husband most of the furnishings and belongings were placed in storage woodhead paid approximately dollar_figure of the expenses of shipping mr martin paid the expenses_incurred in moving from the company apartment to the second apartment the record does not reveal the year in which woodhead paid the dollar_figure but apparently the dollar_figure was reported on mr martin's form_w-2 in the year paid petitioners purchased a house in kalamazoo that required refurbishing refurbishing was completed in thereafter petitioners moved into the refurbished house on schedule a of their return petitioners claimed dollar_figure in moving_expenses the moving_expenses were for costs incurred in in moving petitioners' furniture and belongings from storage and their apartment to petitioners' newly refurbished house respondent disallowed this deduction claiming the expenses_incurred were not reasonably proximate in time to the commencement of mr martin's employment with woodhead and the storage expenses were not in-transit storage expenses unreimbursed employee business_expenses on schedule a of their return petitioners claimed dollar_figure in unreimbursed employee business_expenses of this amount dollar_figure was for membership fees and expenses in gull lake country club the country club paid for by woodhead and reported on mr martin's form_w-2 mr martin joined the country club because woodhead paid the country club fees and continued in date and resigned in date when it was apparent that his position as president of aero-motive would be terminated approximately dollar_figure of the country club expenses represents an initiation fee the balance is for client entertainment respondent disallowed the deduction for country club fees and expenses claiming the membership fees are a capital_expenditure and they are not ordinary and necessary business_expenses on petitioners' amended tax_return the amount claimed as unreimbursed employee business_expenses other than country club fees and expenses was reduced from dollar_figure dollar_figure - dollar_figure to dollar_figure at trial and in their posttrial brief petitioners state they are willing to concede percent of the dollar_figure so that now they claim dollar_figure for unreimbursed employee business_expenses respondent disallowed the deduction for unreimbursed employee business_expenses claiming petitioners failed to substantiate these expenses and petitioners did not prove mr martin's employer would have denied reimbursement for these expenses had mr martin sought it investment_expenses on schedule a of their return petitioners deducted dollar_figure as investment_expenses on petitioners' amended tax continued expenses and reported the payment as income to mr martin on his w-2 the claimed deduction for the country club fees and expenses should have been characterized as other expenses rather than unreimbursed employee business_expenses return the amount claimed as investment_expenses was reduced to dollar_figure at trial and in their posttrial brief petitioners state they are willing to concede percent of the dollar_figure so that now they claim dollar_figure for investment_expenses the investment_expenses were incurred with respect to mr martin's investigating petitioners' possible purchase of stock in publicly held companies respondent disallowed this deduction primarily on the basis of petitioners' failure to substantiate and on the alternative basis that even if the expenses are substantiated they were incurred in connection with searching for or acquiring new investments and should be added to the basis of the stock acquired job-search expenses on schedule a of their return petitioners claimed dollar_figure in job-search expenses these expenses were incurred prior to and following the termination of mr martin's position as president of aero-motive at trial and in their posttrial brief petitioners state they are willing to concede percent of the dollar_figure so that now they claim dollar_figure for job-search expenses respondent disallowed this deduction on the basis of petitioners' failure to substantiate and petitioners' failure to show the business_purpose of the expenditures tax-work expenses on schedule a of their return petitioners claimed dollar_figure in tax-work audit expenses the expenses are for travel to their attorney's office and related activities relative to prior years' taxes on petitioners' amended tax_return the amount claimed for tax-work expenses was reduced to dollar_figure at trial and in their posttrial brief petitioners state they are willing to concede percent of the dollar_figure so now they claim dollar_figure for tax-work expenses respondent disallowed this deduction on the basis of failure to substantiate schedule c expenses after mr martin was relieved of his duties as president of aero-motive he started a consulting business known as m l associates during and and for or years prior thereto mrs martin operated a business known as mam leasing-r e that leased personal computers which had been acquired in starting in petitioners decided to change the business direction of mam leasing-r e to that of real_estate development the schedules c filed with petitioners' original returns for and aggregated the income and expenses of m l associates and mam leasing-r e on petitioners' amended tax returns for and the income and expenses of m l associates and mam leasing- r e were separately reported on separate schedules c the income and expenses reported on schedules c of petitioners' original and amended returns are as follows gross_income expenses original return dollar_figure -0- dollar_figure dollar_figure amended_return big_number -0- big_number big_number the increase in the amount of income for dollar_figure between that reported on the amended_return and that reported on the original return is the gain short-term from the sale of woodhead stock which had originally been reported on schedule d of petitioners' tax_return at trial and in their posttrial brief petitioners state they are willing to concede percent of the expenses claimed on their amended returns so that now they claim expenses of dollar_figure for and dollar_figure for the majority of these expenses represents home_office expenses including the purchase of furniture and automobile expenses respondent disallowed this deduction on the ground that the expenditures were not ordinary and necessary expenditures further as to those deductions claimed in connection with the use of petitioners' residence as a home_office the deductions were disallowed in part on the basis that some of the claimed expenses were personal and on the basis that petitioners failed to prove their home_office was used exclusively for business purposes miscellaneous_itemized_deductions on schedule a of their return petitioners claimed dollar_figure in miscellaneous itemized expenses apparently the majority of the expenses with regard to this deduction consist of travel and meal expenses in connection with mr martin seeking new employment on petitioners' amended tax_return the amount of the deduction was increased to dollar_figure no explanation was given for the dollar_figure difference respondent disallowed the deduction for lack of substantiation opinion deductions are a matter of legislative grace 292_us_435 taxpayers bear the burden of establishing that they are entitled to the claimed deductions rule a 290_us_111 this includes the burden of substantiating the amount and purpose of the item claimed sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs if claimed deductions are not adequately substantiated we may estimate them provided we are convinced that the taxpayer has incurred such expenses and we have a basis upon which to make an estimate 39_f2d_540 2d cir 85_tc_731 moving_expenses sec_217 permits a deduction for moving_expenses paid_or_incurred during the taxable_year in connection with the commencement of work by the taxpayer as an employee at a new principal_place_of_work to qualify as being in connection with the commencement of work the move must be reasonably proximate both in time and place to the commencement of work at the new workplace in general moving_expenses incurred within year of the commencement of work are considered to be reasonably proximate in time to such commencement moving_expenses incurred after the 1-year period may be considered reasonably proximate in time if there are circumstances which prevented the taxpayer from incurring the expenses of moving within the 1-year period sec_1 a income_tax regs costs of storage are not deductible unless incurred in transit which is defined as within any consecutive 30-day period after the goods are moved from the taxpayer's former residence and before delivery at the new residence sec_1_217-2 income_tax regs petitioners moved from cleveland to kalamazoo in early when mr martin began a new job petitioners claim a dollar_figure deduction for moving_expenses that were incurred in we do not believe that these expenses were reasonably proximate in time to the commencement of mr martin's new employment in kalamazoo petitioners claim that there were circumstances beyond their control which dictated the amount of time for the move the local real_estate market was very tight and no houses were available and business related job activities required all of mr martin's time we have considered these arguments and reject them there was no showing that a suitable house in the kalamazoo area could not have been acquired within a 1-year period and although mr martin's job activities might have required a substantial portion of his time there was no showing that mrs martin could not have looked for suitable housing further the expenses of moving the goods from storage to petitioners' newly refurbished house were not incurred in transit but rather are storage related expenses therefore respondent's determination with respect to the disallowance of the deduction for moving_expenses is sustained employee business_expenses we now turn our attention to petitioners' deduction for employee business_expenses pursuant to sec_162 a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose 308_us_488 the term ordinary is also used to distinguish currently deductible items from capital expenditures 383_us_687 an expense is necessary if it is appropriate and helpful to the operation of the taxpayer's trade_or_business 83_tc_356 affd 777_f2d_662 11th cir 82_tc_538 only the portion of an expense that is reasonable in amount is deductible under sec_162 380_f2d_786 9th cir petitioners deducted dollar_figure for membership fees and expenses in gull lake country club mr martin was an active member of the country club from july to date mr martin testified that he joined the country club only because he was strongly encouraged to do so in connection with his employment he further testified that he and his wife never belonged to a country club prior to the time he joined gull lake country club and have not belonged to one since he used the country club solely to entertain business customers and never on social occasions his wife and family never used the facilities of the club mr martin further testified frankly mrs martin did not want to join a country club we're not country club type people and she was very much against it always has been against it still is against it but after i received some pressure i said hey it's going to be one way or the other so i'll join and we'll try it and i finally joined it we found mr martin's testimony in this regard to be credible respondent argues that a one-time club membership is not currently deductible but is a capital_expenditure 30_tc_84 affd 276_f2d_58 5th cir as a general proposition we agree that a one- time club membership fee is a capital_expenditure because the benefits of the payment will last beyond a 1-year period however here mr martin both joined and terminated his membership in the country club in because we find that mr martin's expenses and fees in the country club were business_expenses and because mr martin both joined and terminated his country club membership in the same year we hold that petitioners are entitled to a deduction of dollar_figure on schedule a of their tax_return petitioners also claim for dollar_figure as a deduction for unreimbursed employee business_expenses these expenses are for taking employees for refreshments after work to summarize the events from the day and plan the next day ordinary and necessary business_expenses generally may not be deducted under sec_162 if reimbursement is available from a taxpayer's employer 79_tc_1 mr martin testified that most of the expenses he incurred for taking employees for refreshments after work were submitted to and reimbursed by his employer but that he was required to pocket the claimed expenses because of budget constraints petitioners presented no other evidence in this regard we are not convinced that had mr martin sought reimbursement for the claimed pocketed expenses in his request would have been denied accordingly except for the country club fees and expenses we sustain respondent's disallowance of petitioners' claimed deductions for unreimbursed employee business_expenses for investment_expenses the next matter for our attention is whether petitioners are entitled to deduct dollar_figure in investment_expenses for the expenses were incurred in mr martin's investigating publicly held companies with a view towards the possible purchase of their stock respondent disallowed a deduction for these costs on the ground that they are nondeductible capital expenditures to be added to the basis of the stock acquired 78_tc_910 petitioners failed to show error in respondent's determination thus we sustain respondent's disallowance of the deduction for investment_expenses job-search expenses petitioners claim entitlement to deduct in dollar_figure in job- search expenses although respondent argued that petitioners failed to show the business purposes of these expenditures mr martin testified that when he realized that his position with aero- motive was in jeopardy he began to look for other work we believe him but we do not find that the entire amount of job- search expenses that petitioners claim is deductible a review of petitioners' receipts shows a number of items that are not ordinary and necessary expenses as required by sec_162 for instance petitioners submitted receipts for the purchase of people magazine and the enquirer and for gifts to friends visited by petitioners there is a dollar_figure check payable to video land with no notation as to its purpose petitioners also submitted receipts for the purchase of insecticide charcoal and charcoal starter based on the record presented and using our best estimate we find and thus hold that petitioners are entitled to a deduction for job-search expenses in the amount of dollar_figure for tax-work expenses petitioners now claim entitlement to deduct dollar_figure as tax-work audit expenses for most of these expenses are for travel to petitioners' attorney's office and related activities for earlier years respondent argues that petitioners did not substantiate mileage expenses as required by sec_274 we agree with respondent accordingly we sustain respondent's disallowance of the deduction for tax-work audit expenses schedule c expenses petitioners originally claimed a dollar_figure schedule c business loss for that resulted from their claiming dollar_figure in business_expenses and dollar_figure in income the statutory notice disallowed dollar_figure of the expenses claimed as a sec_179 deduction on their original return petitioners claimed dollar_figure in expenses relating to the business of mr martin on their amended return petitioners claimed dollar_figure in expenses relating to the business of mr martin and dollar_figure in expenses the requirements imposed by sec_274 are in addition to those of sec_162 furthermore in the case of travel_expenses sec_274 overrides the court's ability to approximate a taxpayer's allowable expenses under the cohan doctrine 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_179 in general allows a taxpayer to elect to expense the cost of certain property known as sec_179 property for the taxable_year in which the property is placed_in_service in general sec_179 property is tangible_property used in the active_conduct of a taxpayer's trade_or_business that would be subject_to depreciation but for the election relating to the business of mrs martin thus the total expenses petitioners claimed for on their amended_return for both businesses was dollar_figure respondent contends that petitioners should be allowed no schedule c expenses for the year other than those expenses already allowed by respondent in the statutory notice petitioners originally claimed a dollar_figure schedule c business loss for that resulted from their claiming dollar_figure in business_expenses and no gross_receipts the statutory notice disallowed all of the claimed expenses on their amended return petitioners claimed dollar_figure in expenses relating to the business of mr martin and dollar_figure in expenses relating to the business of mrs martin thus the total expenses petitioners claimed for on their amended_return for both businesses was dollar_figure respondent contends that petitioners are entitled to no schedule c expenses for petitioner and mrs martin each claimed a home_office deduction respondent contends that with respect to mr martin used his office until date both for his consulting business and as an employee thus violating the exclusive-use requirement of sec_280a because his use of a home_office as an employee was not for the convenience of his employer mr martin used his claimed home_office in connection with his work as president of aero-motive until date respondent also argues that many of the expenses petitioners are claiming for business appear to be household expenses and that they did not prove that these expenses are ordinary and necessary business_expenses for example mr martin claimed expenses for plumbing installing a fireplace door snow removal pest spraying and repair and maintenance of a deck mrs martin claimed expenses for sewage and garbage collection and stress training respondent also argues that most of the furniture mr martin purchased for his home_office was more of a personal nature than for business respondent notes that mr martin had no income from his schedule c activity during and sec_262 denies a deduction for any personal living or family_expenses with respect to deductions under sec_162 the taxpayer bears the burden of proving that an expense was incurred for business rather than personal reasons 72_tc_433 specifically the taxpayer must show that the expense was incurred primarily to benefit his her business and there must be a proximate rather than a remote or incidental relationship between the claimed expenses and the taxpayer's business id in the instant case petitioners failed to substantiate that some of the claimed expenses were incurred primarily to benefit their schedule c businesses further we do not find that petitioners used as required by sec_280a that portion of their residence claimed as a home_office either a as the principal_place_of_business for their claimed business activities or b as a place of business to meet or deal with clients moreover petitioners have not satisfied the limitation of sec_280a which provides that the amount of the home_office deduction is limited to the excess of the gross_income generated from the business activity conducted in the home_office less all other deductible expenses attributable to such activity which are not allocable to the use of the home_office itself in other words the deduction may not create or increase a net_loss from the business activity to which it relates grinalds v commissioner tcmemo_1993_66 citing h rept pincite c b vol in the instant case mr martin derived no income from his consulting business in or and mrs martin only derived dollar_figure in from her schedule c activity and no income for petitioners also claim entitlement to a business deduction for_the_use_of their honda accord for business activities petitioners both testified that their honda was used almost exclusively for business however on the application_for the insurance_policy on the automobile petitioners stated the car was used for pleasure and not for business in this regard we do not find petitioners' testimony credible in sum petitioners are not mr martin contends his income from woodhead from the time he was relieved as president of aero-motive in date until date should be characterized as schedule c income we disagree mr martin received a w-2 with respect to his income which petitioners reported as wages on their original and tax returns entitled to a deduction for any of the claimed schedule c expenses for or except to the extent allowed in the statutory_notice_of_deficiency miscellaneous_itemized_deductions for petitioners claimed dollar_figure of miscellaneous_itemized_deductions petitioners provided no documentary_evidence to support their conclusory testimony that they incurred these deductions although sworn testimony may suffice as proof when it is so general and conclusory in character as it was here it will not be sufficient to satisfy petitioners' burden_of_proof see 36_tc_672 affd 309_f2d_431 9th cir in addition since the majority of these expenses are for travel and entertainment they are subject_to the special substantiation provisions of sec_274 and hence normally can not be substantiated by testimony alone consequently we sustain respondent's disallowance of petitioner's claimed deduction in for miscellaneous_itemized_deductions accuracy-related_penalty finally we must decide whether petitioners are liable for the accuracy-related_penalty under sec_6662 for and sec_6662 imposes a penalty equal to percent of the portion of the underpayment that is attributable to negligence or disregard of rules or regulations sec_6662 and b negligence is defined as the failure to exercise the due care that a reasonable prudent person would exercise under similar circumstances 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 a taxpayer has the burden of proving that respondent's determination is in error rule a 79_tc_846 petitioners claimed numerous schedule a and schedule c expenses on their and returns at trial they substantially reduced the amount of the deduction for most of these expenses for the most part their documentation to substantiate these expenses was lacking indeed petitioners presented no documentary_evidence to support their claim of dollar_figure in miscellaneous_itemized_deductions for considering all the facts we find that petitioners were negligent and disregarded rules and regulations in preparing their and returns thus we sustain respondent's determination that petitioners are liable for the accuracy-related_penalty on the amount of the underpayment for and to reflect the foregoing decision will be entered under rule
